Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments made with the response filed 7/13/2022 are persuasive to overcome the previously presented rejections over Melin (EP 2815731) in view of Blott (US 2015/0209492). Neither Melin or Blott reasonably teaches or suggests the two groups of bubbles as claimed. Examiner was unable to identify prior art which provides sufficient teaching, suggestion, or motivation to lead one of ordinary in the art to modify the device of Melin in view of Blott to include to two distinct groups of bubbles in different regions of the dressing and in different sizes as claimed or as formed into 1st to 4th plurality of bubbles as claimed. Applicant’s specification [0075] indicates that controlling the size in different regions is used to establish an appropriate fluid removal gradient. Such a modification is more than merely selecting a size from a range or duplicating the bubbles of Melin. Therefore, the claims as currently presented overcome the prior art as a whole and are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781